          Case 3:20-cv-00146-JWD-EWD                   Document 16          02/18/21 Page 1 of 8




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

    NATHANIEL McDANIEL
                                                          CIVIL ACTION
    VERSUS
                                                          NO. 20-146-JWD-EWD
    MAJOR RICKY WILLIAMS, ET AL.

                                          RULING AND ORDER

          This matter comes before the Court on the Motion to Dismiss Pursuant to Rule 12(b)(6)

(Doc. 10) filed by Defendant, State of Louisiana, through Louisiana Department of Public Safety

and Corrections, Dixon Correctional Institute (the “State”).1                 Plaintiff Nathaniel McDaniel

(“Plaintiff”) opposes the motion. (Doc. 13.) No reply was filed. Oral argument is not necessary.

The Court has carefully considered the law, the facts in the record, and the arguments and

submissions of the parties and is prepared to rule. For the following reasons, Defendant’s motion

is denied.

     I.      Relevant Factual and Procedural Background

             A. Relevant Factual Allegations

          The following factual allegations are taken from Plaintiff’s Petition for Damages/Broken

Finger, (Doc. 1-2) (“Petition” or “Pet.”). For purposes of this motion, the well-pleaded factual

allegations are assumed to be true and construed in a light most favorable to Plaintiff. Thompson

v. City of Waco, Tex., 764 F.3d 500, 502–03 (5th Cir. 2014).

          Plaintiff in this action is Nathaniel McDaniel. (Pet. ¶ 3, Doc. 1-2.) Plaintiff is currently

incarcerated in Dixon Correctional Institute (“DCI”). (Id.)


1
 As will be discussed below, there are two defendants in this action: the State and Major Ricky Williams. However,
only the State brings this motion.
        Case 3:20-cv-00146-JWD-EWD               Document 16        02/18/21 Page 2 of 8




       Defendants in this action are the State and Major Ricky Williams (“Williams”). (Id.) At

the time of the events of this suit, Williams was employed by DCI.

       Plaintiff alleges that, on November 7, 2018, he was arrested on a Rule 14 violation in Dorm

G. (Id. ¶ 4.) Captain Dupuy grabbed Plaintiff around the neck, and Williams “secured the

handcuffs on” him.” (Id. ¶ 11.)

       Plaintiff claims, “After placing [him] in cuffs, . . . Williams did purposefully or negligently

bend the tip of the finger and cause it to break.” (Id. ¶ 5.) Plaintiff continues, “Once the cuffs were

on [him], . . . Williams started bending the left ring finger on [Plaintiff’s] left hand until he broke

the finger.” (Id. ¶ 12.) As Williams “broke the finger, [Plaintiff] did not resist or fight[,] and he

did scream out with pain as his finger was broken.” (Id. ¶ 13.)

       Plaintiff describes in detail the treatment and injuries of his “dislocated and broken” finger.

(Pet. ¶¶ 6–10, Doc. 1-2.) Plaintiff eventually needed surgery. (Id. ¶ 9.) “The rod from the implant

began sticking out of the end of the finger due to the lack of treatment[,]” and the “surgical site

became infected and the proper care was not being provided to monitor or treat.” (Id. ¶ 10.)

       Plaintiff brings three claims for relief, though he incorrectly lists two “second” claims. (Id.

¶¶ 32–34.) First, he alleges a violation of 42 U.S.C. § 1983, stating, “Under the color of State and

local law, Defendants violated the Plaintiff’s 8th Amendment right to be free from use of corporal

punishment, unnecessary and/or excessive force by the Defendant while being incarcerated. “ (Id.

¶ 25.) Second, Plaintiff claims negligence in the alternative, alleging “Defendant knew or should

have known that twisting a finger could cause it to break and/or lead to serious personal injury.”

(Id. ¶ 32.) Plaintiff seeks relief under Louisiana Civil Code Articles 2315 and 2321 for “intentional

and/or negligent acts and/or omissions of the Defendant(s), and article 2317 and, in the alternative,

for intentional infliction of emotional distress.” (Id. ¶ 33.) Third, in the second “Second Claim for



                                                  2
         Case 3:20-cv-00146-JWD-EWD              Document 16       02/18/21 Page 3 of 8




Relief,” Plaintiff pleads vicarious liability, saying only that “An employer is liable pursuant to

respondeat superior for the tortious acts committed against third parties by its employees during

the course and scope of employment and while under its control, direction and supervisor pursuant

to [Louisiana Civil Code Articles] 2317 and 2320.” (Id. ¶ 34.)

             B. Relevant Procedural Background

         Plaintiff filed his Petition on February 4, 2020, in Louisiana state court. (Doc. 1-2.) On

March 13, 2020, Defendants removed the case to federal court. (Doc. 1.)

         The two defendants have responded in different ways. On May 1, 2020, Williams filed an

answer. (Doc. 8.) On May 11, 2020, the State filed the instant motion to dismiss

   II.       Rule 12(b)(6) Standard

         In Johnson v. City of Shelby, Miss., 574 U.S. 10 (2014), the Supreme Court explained

“Federal pleading rules call for a ‘short and plain statement of the claim showing that the pleader

is entitled to relief,’ Fed. R. Civ. P. 8(a)(2); they do not countenance dismissal of a complaint for

imperfect statement of the legal theory supporting the claim asserted.” 574 U.S. at 11 (citation

omitted).

         Interpreting Rule 8(a) of the Federal Rules of Civil Procedure, the Fifth Circuit has

explained:

                The complaint (1) on its face (2) must contain enough factual matter
                (taken as true) (3) to raise a reasonable hope or expectation (4) that
                discovery will reveal relevant evidence of each element of a claim.
                “Asking for [such] plausible grounds to infer [the element of a
                claim] does not impose a probability requirement at the pleading
                stage; it simply calls for enough fact to raise a reasonable
                expectation that discovery will reveal [that the elements of the claim
                existed].”

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 257 (5th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 1965 (2007)).

                                                  3
        Case 3:20-cv-00146-JWD-EWD              Document 16       02/18/21 Page 4 of 8




       Applying the above case law, the Western District of Louisiana has stated:

               Therefore, while the court is not to give the “assumption of truth” to
               conclusions, factual allegations remain so entitled. Once those
               factual allegations are identified, drawing on the court's judicial
               experience and common sense, the analysis is whether those facts,
               which need not be detailed or specific, allow “the court to draw the
               reasonable inference that the defendant is liable for the misconduct
               alleged.” [Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,
               1949 (2009)]; Twombly, 55[0] U.S. at 556. This analysis is not
               substantively different from that set forth in Lormand, supra, nor
               does this jurisprudence foreclose the option that discovery must be
               undertaken in order to raise relevant information to support an
               element of the claim. The standard, under the specific language of
               Fed. R. Civ. P. 8(a)(2), remains that the defendant be given adequate
               notice of the claim and the grounds upon which it is based. The
               standard is met by the “reasonable inference” the court must make
               that, with or without discovery, the facts set forth a plausible claim
               for relief under a particular theory of law provided that there is a
               “reasonable expectation” that “discovery will reveal relevant
               evidence of each element of the claim.” Lormand, 565 F.3d at 257;
               Twombly, 55[0] U.S. at 556, 127 S. Ct. at 1965.

Diamond Servs. Corp. v. Oceanografia, S.A. De C.V., No. 10-00177, 2011 WL 938785, at *3

(W.D. La. Feb. 9, 2011) (citation omitted).

       More recently, in Thompson v. City of Waco, Tex., 764 F.3d 500 (5th Cir. 2014), the Fifth

Circuit summarized the standard for a Rule 12(b)(6) motion for dismissal:

               We accept all well-pleaded facts as true and view all facts in the
               light most favorable to the plaintiff ... To survive dismissal, a
               plaintiff must plead enough facts to state a claim for relief that is
               plausible on its face. A claim has facial plausibility when the
               plaintiff pleads factual content that allows the court to draw the
               reasonable inference that the defendant is liable for the misconduct
               alleged. Our task, then, is to determine whether the plaintiff state a
               legally cognizable claim that is plausible, not to evaluate the
               plaintiff's likelihood of success.

Id. at 502–03 (citations and internal quotations omitted).




                                                 4
          Case 3:20-cv-00146-JWD-EWD              Document 16       02/18/21 Page 5 of 8




   III.      Discussion

             A. Parties’ Arguments

          The State argues that Plaintiff has failed to state a claim “pursuant to federal law.” (Doc.

10 at 1.) The State thus claims that “plaintiff’s suit must be dismissed with prejudice.” (Id.)

Elaborating, the State says there is no respondeat superior liability under § 1983 and that

government officials are only liable for their direct acts, not the acts of subordinates. (Doc. 10-1

at 3.) According to the State, Plaintiff only mentions the State because of respondeat superior,

but “[m]erely listing a party’s name is insufficient to invoke the Court’s jurisdiction over that

party.” (Doc. 10-1 at 4.)

          Plaintiff responds that the State “was alleged to be vicarious[ly] liable as the employer of

Major Ricky Williams. Thus, there was no federal claim pled against the DOC.” (Doc 13 at 2.)

Plaintiff further asserts that, when the State removes a case to federal court, it waives Eleventh

Amendment immunity. (Id.) Plaintiff cites Lapides v. Board of Regents of University System of

Georgia, 535 U.S. 613, 613-14 (2002) in support of this position. Further, since the Court has

original jurisdiction over the § 1983 claim against Williams, the Court can exercise supplemental

jurisdiction over the state law claim against the State.

             B. Analysis

          Preliminarily, Defendant is correct that the State is not liable under § 1983. “Section 1983

offers no respondeat superior liability.” Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir.

2002). But, even more fundamentally, “[t]he Supreme Court has ‘held that a State is not a “person”

against whom a § 1983 claim for money damages might be asserted.’ ” Med. RX/Sys., P.L.L.C. v.

Texas Dep't of State Health Servs., 633 F. App'x 607, 610 (5th Cir. 2016) (citing Lapides, 535 U.S.




                                                   5
         Case 3:20-cv-00146-JWD-EWD                     Document 16           02/18/21 Page 6 of 8




at 617). “This rule extends to ‘arms of the state,’ and to a state's ‘officials acting in their official

capacities.’ ” Id. (citations omitted).

        However, Plaintiff plainly concedes that he is not asserting a § 1983 claim against the state

and that his only claim is for vicarious liability under state law. Thus, to the extent that the Petition

was ambiguous as to whether Plaintiff asserted a § 1983 claim against the state, Plaintiff now

clarifies that and removes any doubt.

        Further, Plaintiff is right that the State has waived Eleventh Amendment liability from suit.

In Lapides, the Supreme Court “agreed to decide whether a state waives its Eleventh Amendment

immunity by its affirmative litigation conduct when it removes a case to federal court[,]” at least

in “the context of state-law claims, in respect to which the State has explicitly waived immunity

from state-court proceedings.” Id., 535 U.S. at 617 (quotations and alterations omitted).2 The Court

concluded that “the State's action joining the removing of this case to federal court waived its

Eleventh Amendment immunity[.]” Id., 535 U.S. at 624, 122 S. Ct. at 1646. The High Court further

explained: “where a State voluntarily becomes a party to a cause and submits its rights for judicial

determination, it will be bound thereby and cannot escape the result of its own voluntary act by



2
  Of course, while the Lapides court said “Eleventh Amendment immunity,” the Supreme Court has clarified at other
times:

                 The Eleventh Amendment makes explicit reference to the States' immunity from
                 suits “commenced or prosecuted against one of the United States by Citizens of
                 another State, or by Citizens or Subjects of any Foreign State.” U.S. Const., Amdt.
                 11. We have, as a result, sometimes referred to the States' immunity from suit as
                 “Eleventh Amendment immunity.” The phrase is convenient shorthand but
                 something of a misnomer, for the sovereign immunity of the States neither derives
                 from, nor is limited by, the terms of the Eleventh Amendment. Rather, as the
                 Constitution's structure, its history, and the authoritative interpretations by this
                 Court make clear, the States' immunity from suit is a fundamental aspect of the
                 sovereignty which the States enjoyed before the ratification of the Constitution,
                 and which they retain today (either literally or by virtue of their admission into
                 the Union upon an equal footing with the other States) except as altered by the
                 plan of the Convention or certain constitutional Amendments.

Alden v. Maine, 527 U.S. 706, 712–13 (1999).

                                                          6
        Case 3:20-cv-00146-JWD-EWD              Document 16        02/18/21 Page 7 of 8




invoking the prohibitions of the Eleventh Amendment.” Id., 535 U.S. at 619 (quoting Gunter v.

Atlantic Coast Line R. Co., 200 U.S. 273, 284 (1906) (emphasis added by Lapides ) ).

       The same reasoning applies here. The State voluntarily removed this action to federal

court, so it has waived any Eleventh Amendment immunity with respect to the negligence or

vicarious liability claims. See JMCB, LLC v. Bd. of Commerce & Indus., No. CV 17-75-JWD-

JCW, 2017 WL 6000349, at *10 (M.D. La. Dec. 4, 2017) (finding under Lapides that state

defendants had waived Eleventh Amendment immunity from suit by removing the action to federal

court). For these reasons, the State’s motion will be denied.

       In closing, the Court notes that, “Sometimes a simple phone call is the best course of action.

For example, you can sometimes save time (yours and the court’s) and expense (yours or your

client’s) by calling opposing counsel to prevent a needless motion.).” David Borghardt & Jamie

Tullier, Law Clerk Corner: Part 2, THE BATON ROUGE LAWYER, Mar.–Apr. 2020, at 8. Here, the

State could have found out that Plaintiff was not asserting any § 1983 claim, and Plaintiff could

have alerted the State about Lapides and the State’s waiver of sovereign immunity, to the extent

the State was not aware of it. The State could have withdrawn its motion after realizing it would

not prevail, and Plaintiff could have stipulated that he is not asserting any claim against the State

under § 1983. Given this Court’s high case load for the past few years, see Borghardt & Tullier,

supra at 9, and given the further burdens on the Court caused by the COVID-19 pandemic, the

parties should work together to reduce unnecessary expenditure of resources for themselves and

the Court. See Fed. R. Civ. P. 1 (stating that the Federal Rules of Civil Procedure “should be

construed, administered, and employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding.” (emphasis added)).




                                                 7
        Case 3:20-cv-00146-JWD-EWD           Document 16      02/18/21 Page 8 of 8




  IV.      Conclusion

        Accordingly,

        IT IS ORDERED that the State’s Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc. 10)

is DENIED.

        Signed in Baton Rouge, Louisiana, on February 18, 2021.




                                           S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                              8
